DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “autonomous vehicle (AV)” should be included. 
Claim 15 is objected to because of the following informalities: “autonomous vehicle (AV)” should be included. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “calculating, by an AV routing system, a first set of cost metrics… wherein the first set of cost metrics is based on a first software version of the AV routing system”. The specification does not specify how to “calculate” the first set of cost metrics, and additionally how the cost metrics are calculated based on the software version of the AV routing system. 

Claim 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “an AV routing system”. The specification does not go into detail of what the “AV routing system” is. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “calculating, by an AV routing system, a second set of cost metrics… wherein the second set of cost metrics is based on a second software version of the AV routing system”. The specification does not specify how to “calculate” the second set of cost metrics, and additionally how the cost metrics are calculated based on the software version of the AV routing system. 

  

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “an AV routing system” in line 8. However, the claim also recites “one or more processors to perform operations comprising:” in lines 4-5. It is unclear if the “AV routing system” is part of the “processors” or not. For purposes of examination, Examiner has adopted the understanding that the “AV routing system” in line 8 refers to the processors in lines 4-5. 

Regarding claims 2-7, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 3, the term “capabilities limitations” in line 2 renders the claim indefinite. The term “capabilities limitations” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Capabilities limitations” is contradictory because capabilities suggests being able to do something while limitations suggests being restricted from doing something. Including an “and/or” statement would help alleviate this problem. 


Regarding claim 10, the term “capabilities limitations” in lines 2-3 renders the claim indefinite. The term “capabilities limitations” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Capabilities limitations” is contradictory because capabilities suggests being able to do something while limitations suggests being restricted from doing something. Including an “and/or” statement would help alleviate this problem. 

Regarding claim 15, the claim recites the limitation “an AV routing system” in line 6. However, the claim also recites “cause the processors to perform operations comprising:” in lines 2-3. It is unclear if the “AV routing system” is part of the “processors” or not. For purposes of examination, Examiner has adopted the understanding that the “AV routing system” in line 6 refers to the processors in lines 2-3. 

Regarding claims 16-20, these claims depends from claim 15 and is therefore rejected for the same reason as claim 15 above, as they do not cure the deficiencies of claim 15 noted above. 	 


Regarding claim 17, the term “capabilities limitations” in line 3 renders the claim indefinite. The term “capabilities limitations” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Capabilities limitations” is contradictory because capabilities suggests being able to do something while limitations suggests being restricted from doing something. Including an “and/or” statement would help alleviate this problem. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Regarding claim 1, the claim recites “an autonomous vehicle (AV), comprising:
one or more processors; and
a computer-readable medium coupled to the one or more processors, wherein the computer-readable medium comprises instructions that are configured to cause the one or more processors to perform operations comprising:
receiving map data, at the AV, wherein the map data comprises a node- graph specifying two or more routes between a first location and a second location;
calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system; and
selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”.
The limitations, “calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system;” and “selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicle navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receiving map data, at the AV, wherein the map data comprises a node-graph specifying two or more routes between a first location and a second location”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).	
The claim additionally recites “one or more processors” and “a computer-readable medium coupled to the one or more processors, wherein the computer-readable medium comprises instructions that are configured to cause the one or more processors to perform operations comprising”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “an autonomous vehicle (AV)” and “an AV routing system”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 2, the claim recites “the autonomous vehicle of claim 1, wherein the computer-readable medium further comprises instructions that are configured to cause the one or more processors to perform operations comprising:
receiving an AV routing system update;
calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system; and
selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics”.
The limitations, “calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system” and “selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper. 
The claim recites “receiving an AV routing system update”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).

Regarding claim 3, the claim recites “the autonomous vehicle of claim 1, wherein calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”.
The limitation, “calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites “the autonomous vehicle of claim 1, wherein the node-graph comprises a plurality of weighted edges, and wherein at least one of the weighted edges comprises a plurality of weighting parameters.”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the node-graph comprises a plurality of weighted edges.

Regarding claim 5, the claim recites “the autonomous vehicle of claim 4, wherein at least one of the weighting parameters specifies a distance metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
at least one of the weighting parameters specifies a distance metric.

Regarding claim 6, the claim recites “the autonomous vehicle of claim 4, wherein at least one of the weighting parameters specifies a road condition metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that at least one of the weighting parameters specifies a road condition metric.

Regarding claim 7, the claim recites “the autonomous vehicle of claim 4, wherein at least one of the weighting parameters specifies a navigation difficulty metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
at least one of the weighting parameters specifies a navigation difficulty metric.

Regarding claim 8, the claim recites “a computer-implemented method comprising:
receiving map data, at an AV, wherein the map data comprises a node-graph specifying two or more routes between a first location and a second location;
calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system; and
selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”.
The limitations, “calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system” and “selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicle navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receiving map data, at an AV, wherein the map data comprises a node-graph specifying two or more routes between a first location and a second location”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).	
The claim additionally recites “an AV” and “an AV routing system”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 9, the claim recites “The computer-implemented method of claim 8, further comprising:
receiving an AV routing system update;
calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system; and
selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics.”.
The limitations, “calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system” and “selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper. 
The claim recites “receiving an AV routing system update”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).


Regarding claim 10, the claim recites “the computer-implemented method of claim 8, wherein calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”.
The limitation, “calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 11, the claim recites “the computer-implemented method of claim 8, wherein the node-graph comprises a plurality of weighted edges, and wherein at least one of the weighted edges comprises a plurality of weighting parameters”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the node-graph comprises a plurality of weighted edges.

Regarding claim 12, the claim recites “the computer-implemented method of claim 11, wherein at least one of the weighting parameters specifies a distance metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
at least one of the weighting parameters specifies a distance metric.

Regarding claim 13, the claim recites “the computer-implemented method of claim 11, wherein at least one of the weighting parameters specifies a road condition metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that at least one of the weighting parameters specifies a road condition metric.

Regarding claim 14, the claim recites “the computer-implemented method of claim 11, wherein at least one of the weighting parameters specifies a navigation difficulty metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
at least one of the weighting parameters specifies a navigation difficulty metric.

Regarding claim 15, the claim recites “a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising:
receiving map data, at an AV, wherein the map data comprises a node-graph specifying two or more routes between a first location and a second location;
calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system; and
selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”.
The limitations, “calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system” and “selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous vehicle navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “receiving map data, at an AV, wherein the map data comprises a node-graph specifying two or more routes between a first location and a second location”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).	
The claim additionally recites “non-transitory computer-readable storage medium” and “one or more processors”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “an AV” and “an AV routing system”. These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that link the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 16, the claim recites “the non-transitory computer-readable storage medium of claim 15, wherein the instructions are configured to cause the processors to further perform operations comprising:
receiving an AV routing system update;
calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system; and
selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics”.
The limitations, “calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system” and “selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics”, when read in light of the specification, are mental processes or mathematical operations because they may be reasonably performed in the human mind or with pen and paper. 
The claim recites “receiving an AV routing system update”. This additional task is an extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).


Regarding claim 17, the claim recites “the non-transitory computer-readable storage medium of claim 15, wherein calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”.
The limitation, “calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea.

Regarding claim 18, the claim recites “the non-transitory computer-readable storage medium of claim 15, wherein the node-graph comprises a plurality of weighted edges, and wherein at least one of the weighted edges comprises a plurality of weighting parameters”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
the node-graph comprises a plurality of weighted edges.

Regarding claim 19, the claim recites “the non-transitory computer-readable storage medium of claim 18, wherein at least one of the weighting parameters specifies a distance metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that
at least one of the weighting parameters specifies a distance metric.

Regarding claim 20, the claim recites “the non-transitory computer-readable storage medium of claim 18, wherein at least one of the weighting parameters specifies a road condition metric”. 
The claim recites no additional elements that are indicative of integration into a practical
application or that amount to significantly more than the abstract idea. It merely further defines that at least one of the weighting parameters specifies a road condition metric.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Voznesensky (US 20200309543 A1) in view of Herbach (US 20190187702 A1). 

Regarding claim 1, Voznesensky teaches an autonomous vehicle (AV) (Voznesensky, Page 1 Paragraph 0023 “Examples described herein are directed to systems and methods for routing autonomous vehicles”); comprising: one or more processors (Voznesensky, Page 15 Paragraph 0155 “The example architecture 1300 includes a processor unit 1302 comprising at least one processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both, processor cores, compute nodes)”); a computer-readable medium coupled to the one or more processors, wherein the computer-readable medium comprises instructions that are configured to cause the one or more processors to perform operations (Voznesensky, Page 15 Paragraph 0155-0157 “The storage device 1316 includes a non-transitory machine-readable medium 1322 on which is stored one or more sets of data structures and instructions 1324 (e.g., software)”); receiving map data, at the AV, wherein the map data comprises a node- graph specifying two or more routes between a first location and a second location (Voznesensky, Page 4 Paragraphs 0052-0053 “The vehicle autonomy system 302 includes a commander system 311, a navigator system 313, a perception system 303, a prediction system 304, a motion planning system 305, map data 326 and a localizer system 330” AND Page 2 Paragraph 0026 “A navigator/routing engine generates routes for an autonomous vehicle. A route is a path that an autonomous vehicle takes, or plans to take, over one or more roadways to execute a trip” AND Page 6 Paragraph 0066 “Map data 326 provides information regarding identity and location of different roadways and segments of roadways (e.g., lane segments or route components)”); calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently” AND Page 8 Paragraph 0087 “At operation 502, the routing engine accesses constraint data. Constraint data can include, for example, vehicle capability data 210, operational constraint data 212, and/or policy data 214. Constraint data can be accessed in any suitable manner. In examples where the routing engine is implemented onboard a vehicle”). 
Voznesensky does not teach selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics.
Herbach teaches selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Voznesensky with selecting a lowest cost route from among two or more routes of Herbach in order to select an easiest route for navigating the autonomous vehicle to its destination. The lowest cost route corresponds to the easiest route from among several variables such as distance, time, traffic, construction, and road conditions. It is important to choose the route with the lowest cost to navigate the autonomous vehicle to its destination easier. 

Regarding claim 2, the combination of Voznesensky and Herbach, as applied to claim 1 above,  teaches the computer-readable medium further comprises instructions that are configured to cause the one or more processors to perform operations comprising (Voznesensky, Page 15 Paragraph 0155-0157 “The storage device 1316 includes a non-transitory machine-readable medium 1322 on which is stored one or more sets of data structures and instructions 1324 (e.g., software)”); receiving an AV routing system update (Voznesensky, Page 1, Paragraph 0024, “Further, as autonomous vehicle software is updated, skills and capabilities of autonomous vehicles will be changing. These changes may typically include advancements in capabilities may also sometimes represent undocumented or at least initially unknown reductions in capabilities, when, for example, new software updates are provided or installed”); calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently”) This current citation is implicit so although it doesn’t explicitly define that the second software version is used to compute a second cost, one of ordinary skill in the art can interpret that the different software versions of the different vehicles are used to calculate a first and second different costs (MPEP 2144.01). It was obvious to interpret this citation this way because vehicles may have different software versions depending on the user choosing to update or not, and this leads to the map navigation software calculating costs differently; and selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 

Regarding claim 3, the combination of Voznesensky and Herbach, as applied to claim 1 above,  teaches calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV (Voznesensky, Page 12, Paragraphs 0129-0131, “Also, in some examples, different vehicle types 1108A, 1108B, 1108N of vehicles 102 can have different remote sensor sets. For example, one type 1108A of autonomous vehicles 1102 may include a LIDAR remote sensor while another vehicle type 1108N of the autonomous vehicles 1102 may include stereoscopic cameras and omit a LIDAR remote sensor… The batch routing system 1101 may generate route costs for the autonomous vehicles 1102 using constraint data such as vehicle capability data 1118”). 

Regarding claim 8, Voznesensky teaches a computer-implemented method (Voznesensky, Page 14 Paragraph 0154 “The architecture 1300 can be implemented in a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing instructions (sequential or otherwise) that specify operations to be taken by that machine”); receiving map data, at an AV, wherein the map data comprises a node- graph specifying two or more routes between a first location and a second location (Voznesensky, Page 4 Paragraphs 0052-0053 “The vehicle autonomy system 302 includes a commander system 311, a navigator system 313, a perception system 303, a prediction system 304, a motion planning system 305, map data 326 and a localizer system 330” AND Page 2 Paragraph 0026 “A navigator/routing engine generates routes for an autonomous vehicle. A route is a path that an autonomous vehicle takes, or plans to take, over one or more roadways to execute a trip” AND Page 6 Paragraph 0066 “Map data 326 provides information regarding identity and location of different roadways and segments of roadways (e.g., lane segments or route components)”); calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently” AND Page 8 Paragraph 0087 “At operation 502, the routing engine accesses constraint data. Constraint data can include, for example, vehicle capability data 210, operational constraint data 212, and/or policy data 214. Constraint data can be accessed in any suitable manner. In examples where the routing engine is implemented onboard a vehicle”). 
Voznesensky does not teach selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics.
Herbach teaches selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Voznesensky with selecting a lowest cost route from among two or more routes of Herbach in order to select an easiest route for navigating the autonomous vehicle to its destination. The lowest cost route corresponds to the easiest route from among several variables such as distance, time, traffic, construction, and road conditions… It is important to choose the route with the lowest cost to navigate the autonomous vehicle to its destination easier. 

Regarding claim 9, the combination of Voznesensky and Herbach, as applied to claim 8 above,  teaches the computer-implemented method (Voznesensky, Page 14 Paragraph 0154 “The architecture 1300 can be implemented in a personal computer (PC), a tablet PC, a hybrid tablet, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing instructions (sequential or otherwise) that specify operations to be taken by that machine”); receiving an AV routing system update (Voznesensky, Page 1, Paragraph 0024, “Further, as autonomous vehicle software is updated, skills and capabilities of autonomous vehicles will be changing. These changes may typically include advancements in capabilities may also sometimes represent undocumented or at least initially unknown reductions in capabilities, when, for example, new software updates are provided or installed”); calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently”) This current citation is implicit so although it doesn’t explicitly define that the second software version is used to compute a second cost, one of ordinary skill in the art can interpret that the different software versions of the different vehicles are used to calculate a first and second different costs (MPEP 2144.01). It was obvious to interpret this citation this way because vehicles may have different software versions depending on the user choosing to update or not, and this leads to the map navigation software calculating costs differently; and selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 

Regarding claim 10, the combination of Voznesensky and Herbach, as applied to claim 8 above,  teaches calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV (Voznesensky, Page 12, Paragraphs 0129-0131, “Also, in some examples, different vehicle types 1108A, 1108B, 1108N of vehicles 102 can have different remote sensor sets. For example, one type 1108A of autonomous vehicles 1102 may include a LIDAR remote sensor while another vehicle type 1108N of the autonomous vehicles 1102 may include stereoscopic cameras and omit a LIDAR remote sensor… The batch routing system 1101 may generate route costs for the autonomous vehicles 1102 using constraint data such as vehicle capability data 1118”). 

Regarding claim 15, Voznesensky teaches a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations (Voznesensky, Page 15 Paragraph 0155-0157 “The storage device 1316 includes a non-transitory machine-readable medium 1322 on which is stored one or more sets of data structures and instructions 1324 (e.g., software)”); receiving map data, at an AV, wherein the map data comprises a node- graph specifying two or more routes between a first location and a second location (Voznesensky, Page 4 Paragraphs 0052-0053 “The vehicle autonomy system 302 includes a commander system 311, a navigator system 313, a perception system 303, a prediction system 304, a motion planning system 305, map data 326 and a localizer system 330” AND Page 2 Paragraph 0026 “A navigator/routing engine generates routes for an autonomous vehicle. A route is a path that an autonomous vehicle takes, or plans to take, over one or more roadways to execute a trip” AND Page 6 Paragraph 0066 “Map data 326 provides information regarding identity and location of different roadways and segments of roadways (e.g., lane segments or route components)”); calculating, by an AV routing system, a first set of cost metrics for each of the two or more routes between the first location and the second location, wherein the first set of cost metrics is based on a first software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently” AND Page 8 Paragraph 0087 “At operation 502, the routing engine accesses constraint data. Constraint data can include, for example, vehicle capability data 210, operational constraint data 212, and/or policy data 214. Constraint data can be accessed in any suitable manner. In examples where the routing engine is implemented onboard a vehicle”). 
Voznesensky does not teach selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics.
Herbach teaches selecting a first route, from among the two or more routes, for navigation of the AV to the second location, wherein the first route corresponds with a lowest cost metric from among the first set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Voznesensky with selecting a lowest cost route from among two or more routes of Herbach in order to select an easiest route for navigating the autonomous vehicle to its destination. The lowest cost route corresponds to the easiest route from among several variables such as distance, time, traffic, construction, and road conditions… It is important to choose the route with the lowest cost to navigate the autonomous vehicle to its destination easier. 

Regarding claim 16, the combination of Voznesensky and Herbach, as applied to claim 15 above,  teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions are configured to cause the processors to further perform operations (Voznesensky, Page 15 Paragraph 0155-0157 “The storage device 1316 includes a non-transitory machine-readable medium 1322 on which is stored one or more sets of data structures and instructions 1324 (e.g., software)”); receiving an AV routing system update (Voznesensky, Page 1, Paragraph 0024, “Further, as autonomous vehicle software is updated, skills and capabilities of autonomous vehicles will be changing. These changes may typically include advancements in capabilities may also sometimes represent undocumented or at least initially unknown reductions in capabilities, when, for example, new software updates are provided or installed”); calculating, by the AV routing system, a second set of cost metrics for each of the two or more routes between the first location and the second location, wherein the second set of cost metrics is based on a second software version of the AV routing system (Voznesensky, Page 12, Paragraphs 0129-0130, “vehicle autonomy systems created by different manufacturers or designers, vehicle autonomy systems having different software versions or revisions, etc… Accordingly, the batch routing system 1101 may generate route costs for different vehicle types 1108A, 1108B, 1108N of autonomous vehicles 1102 differently”) This current citation is implicit so although it doesn’t explicitly define that the second software version is used to compute a second cost, one of ordinary skill in the art can interpret that the different software versions of the different vehicles are used to calculate a first and second different costs (MPEP 2144.01). It is obvious to interpret this citation this way because vehicles may have different software versions depending on the user choosing to update or not, and this leads to the map navigation software calculating costs differently; and selecting a second route, from among the two or more routes, for navigation of the AV to the second location, wherein the second route corresponds with a lowest cost metric from among the second set of route cost metrics (Herbach, Page 2 Paragraph 0019 “a vehicle's computing devices may determine how to reach a location from the vehicle's current location by calculating the costs of different routes and selecting a route to the location having the lowest cost”). 

Regarding claim 17, the combination of Voznesensky and Herbach, as applied to claim 15 above, teaches calculating the first set of cost metrics is further based on a determination of one or more capabilities limitations of the AV (Voznesensky, Page 12, Paragraphs 0129-0131, “Also, in some examples, different vehicle types 1108A, 1108B, 1108N of vehicles 102 can have different remote sensor sets. For example, one type 1108A of autonomous vehicles 1102 may include a LIDAR remote sensor while another vehicle type 1108N of the autonomous vehicles 1102 may include stereoscopic cameras and omit a LIDAR remote sensor… The batch routing system 1101 may generate route costs for the autonomous vehicles 1102 using constraint data such as vehicle capability data 1118”). 

Claims 4-5, 7, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Voznesensky and Herbach, as applied to claims 1, 8, and 15 above, and further in view of Ofek (US 8954266 B2).

Regarding claim 4, the combination of Voznesensky and Herbach, as applied to claim 1 above, does not teach the node-graph comprises a plurality of weighted edges; at least one of the weighted edges comprises a plurality of weighting parameters.
Ofek teaches the node-graph comprises a plurality of weighted edges (Ofek, Col. 3, Lines 47-62, “Additionally, edge-weighted directed graphs generally associate weights (costs) with edges on the graph- i.e., the path from one node to another”); at least one of the weighted edges comprises a plurality of weighting parameters (Ofek, Cols. 9-10, Lines 20-12, “For each stored route, a cost associated with that route may be calculated (at 312). The cost may be based on various factors. Some examples of those factors 314 are shown in FIG. 3…. The foregoing is a list of example factors associated with the cost of a route, which may also be used to determine what routes to recommend. However, other factors may be considered, such as whether a driver is a local resident or a visitor to the area (visitors may tend to prefer simpler routes than locals), or the type of vehicle (tall vehicles may have difficulty going under certain overpasses; long vehicles may have difficulty making certain turns; commercial trucks may have to stop at weigh stations) AND Fig. 3 (Element 314 (factors to determine route cost or weight))). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with a node graph with weighted edges of Ofek in order to create a navigation map and the costs associated with each different route components. A node graph is used to draw out the costs associated with each route component. Each edge of the node graph represents a route and its associated weighting parameters. This map is used to determine routes from a starting point to an ending point with the least cost by summing up the route components. This least cost route will be the easiest path for the autonomous vehicle to travel on to get to its destination. 

Regarding claim 5, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 4 above, teaches at least one of the weighting parameters specifies a distance metric (Voznesensky, Page 8 Paragraph 0090 “In some other aspects, an assigned weight is proportional to a distance between a previous waypoint and a waypoint being assigned the weight”). 

Regarding claim 7, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 4 above, teaches at least one of the weighting parameters specifies a navigation difficulty metric (Voznesensky, Page 8 Paragraph 0090-0093 “in some embodiments, waypoints having a higher number of rider drop offs and/or pick-ups within a predetermined proximity of the waypoint are assigned higher weights than other waypoints having a lower number of rider drop offs and/or pick-ups with the predetermined proximity… In other embodiments, weights are assigned based on a measurement of vehicular activity at or in proximity to each of the corresponding waypoints”) The difficulty metric is interpreted based on the number of rider drop off or pick up locations, or the amount of vehicular activity; 

Regarding claim 11, the combination of Voznesensky and Herbach, as applied to claim 8 above, does not teach the node-graph comprises a plurality of weighted edges; at least one of the weighted edges comprises a plurality of weighting parameters.
Ofek teaches the node-graph comprises a plurality of weighted edges (Ofek, Col. 3, Lines 47-62, “Additionally, edge-weighted directed graphs generally associate weights (costs) with edges on the graph- i.e., the path from one node to another”); at least one of the weighted edges comprises a plurality of weighting parameters (Ofek, Cols. 9-10, Lines 20-12, “For each stored route, a cost associated with that route may be calculated (at 312). The cost may be based on various factors. Some examples of those factors 314 are shown in FIG. 3…. The foregoing is a list of example factors associated with the cost of a route, which may also be used to determine what routes to recommend. However, other factors may be considered, such as whether a driver is a local resident or a visitor to the area (visitors may tend to prefer simpler routes than locals), or the type of vehicle (tall vehicles may have difficulty going under certain overpasses; long vehicles may have difficulty making certain turns; commercial trucks may have to stop at weigh stations) AND Fig. 3 (Element 314 (factors to determine route cost or weight))). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with a node graph with weighted edges of Ofek in order to create a navigation map and the costs associated with each different route components. A node graph is used to draw out the costs associated with each route component. Each edge of the node graph represents a route and its associated weighting parameters. This map is used to determine routes from a starting point to an ending point with the least cost by summing up the route components. This least cost route will be the easiest path for the autonomous vehicle to travel on to get to its destination. 

Regarding claim 12, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 11 above, teaches at least one of the weighting parameters specifies a distance metric (Voznesensky, Page 8 Paragraph 0090 “In some other aspects, an assigned weight is proportional to a distance between a previous waypoint and a waypoint being assigned the weight”). 

Regarding claim 14, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 11 above, teaches at least one of the weighting parameters specifies a navigation difficulty metric (Voznesensky, Page 8 Paragraph 0090-0093 “in some embodiments, waypoints having a higher number of rider drop offs and/or pick-ups within a predetermined proximity of the waypoint are assigned higher weights than other waypoints having a lower number of rider drop offs and/or pick-ups with the predetermined proximity… In other embodiments, weights are assigned based on a measurement of vehicular activity at or in proximity to each of the corresponding waypoints”) The difficulty metric is interpreted based on the number of rider drop off or pick up locations, or the amount of vehicular activity; 

Regarding claim 18, the combination of Voznesensky and Herbach, as applied to claim 15 above, does not teach the node-graph comprises a plurality of weighted edges; at least one of the weighted edges comprises a plurality of weighting parameters.
Ofek teaches the node-graph comprises a plurality of weighted edges (Ofek, Col. 3, Lines 47-62, “Additionally, edge-weighted directed graphs generally associate weights (costs) with edges on the graph- i.e., the path from one node to another”); at least one of the weighted edges comprises a plurality of weighting parameters (Ofek, Cols. 9-10, Lines 20-12, “For each stored route, a cost associated with that route may be calculated (at 312). The cost may be based on various factors. Some examples of those factors 314 are shown in FIG. 3…. The foregoing is a list of example factors associated with the cost of a route, which may also be used to determine what routes to recommend. However, other factors may be considered, such as whether a driver is a local resident or a visitor to the area (visitors may tend to prefer simpler routes than locals), or the type of vehicle (tall vehicles may have difficulty going under certain overpasses; long vehicles may have difficulty making certain turns; commercial trucks may have to stop at weigh stations) AND Fig. 3 (Element 314 (factors to determine route cost or weight))). 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with a node graph with weighted edges of Ofek in order to create a navigation map and the costs associated with each different route components. A node graph is used to draw out the costs associated with each route component. Each edge of the node graph represents a route and its associated weighting parameters. This map is used to determine routes from a starting point to an ending point with the least cost by summing up the route components. This least cost route will be the easiest path for the autonomous vehicle to travel on to get to its destination. 

Regarding claim 19, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 18 above, teaches at least one of the weighting parameters specifies a distance metric (Voznesensky, Page 8 Paragraph 0090 “In some other aspects, an assigned weight is proportional to a distance between a previous waypoint and a waypoint being assigned the weight”). 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Voznesensky, Herbach, and Ofek, as applied to claims 4, 11, and 18 above, and further in view of Ho (US 20190120640 A1). 

Regarding claim 6, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 4 above, does not teach at least one of the weighting parameters specifies a road condition metric .
Ho teaches at least one of the weighting parameters specifies a road condition metric (Ho, Page 10, Paragraph 0159-0164, “examples of road conditions that can be detected using computer vision and accounted for in cost models:… Pavement conditions or type (e.g., new, modern, ancient, cracked, well-paved, pot-holed, dirt, asphalt, cobblestone); and [0164] Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs)”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with weighting parameters that specifies a road condition metric of Ho in order to account for several variables when computing route costs. When computing route costs, it’s important to include factors such as bumps, holes, dirt, asphalt, cobblestone, and construction, etc. This allows the navigation system to choose a route that is the easiest to navigate based on these combined factors. 

Regarding claim 13, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 11 above, does not teach at least one of the weighting parameters specifies a road condition metric .
Ho teaches at least one of the weighting parameters specifies a road condition metric (Ho, Page 10, Paragraph 0159-0164, “examples of road conditions that can be detected using computer vision and accounted for in cost models:… Pavement conditions or type (e.g., new, modern, ancient, cracked, well-paved, pot-holed, dirt, asphalt, cobblestone); and [0164] Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs)”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with weighting parameters that specifies a road condition metric of Ho in order to account for several variables when computing route costs. When computing route costs, it’s important to include factors such as bumps, holes, dirt, asphalt, cobblestone, and construction, etc. This allows the navigation system to choose a route that is the easiest to navigate based on these combined factors. 

Regarding claim 20, the combination of Voznesensky, Herbach, and Ofek, as applied to claim 18 above, does not teach at least one of the weighting parameters specifies a road condition metric .
Ho teaches at least one of the weighting parameters specifies a road condition metric (Ho, Page 10, Paragraph 0159-0164, “examples of road conditions that can be detected using computer vision and accounted for in cost models:… Pavement conditions or type (e.g., new, modern, ancient, cracked, well-paved, pot-holed, dirt, asphalt, cobblestone); and [0164] Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs)”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Voznesensky with weighting parameters that specifies a road condition metric of Ho in order to account for several variables when computing route costs. When computing route costs, it’s important to include factors such as bumps, holes, dirt, asphalt, cobblestone, and construction, etc. This allows the navigation system to choose a route that is the easiest to navigate based on these combined factors. 

                   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/334,029 , Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                    
/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663